DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-11, 14-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Jensen et al. (US 6,247,687) (hereinafter Jensen).
Regarding claims 1 and 11, Jensen discloses a hold open rod comprising: an inner member (Figures 1-4, element 30); an outer member (Figures 1-4, element 24) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1-4, considered combination of elements 46 and 48) arranged on the inner member and also within the outer member, the noncircular dampening member comprising an inner surface that forms a cylindrical aperture (See at least Figure 4, element 46 includes a cylindrical aperture that receives a portion of element 30) that extends through the noncircular dampening member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member (See at least Abstract), , [wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member]* (See at least column 4, lines 1-11, “The member assembly 28 includes an elongated, rigid, preferably stainless steel shaft 30 received through the opening 41, and a piston head assembly 32 mounted to the axial end of shaft 30. The piston head assembly 32 further includes a support element 46, an elastomer element 48, two low friction washers 50a, 50b, and two rigid washers 54a, 54b. Received over the end of the shaft 30 is the support element 46 that preferably comprises an annular sleeve of rigid material, such as aluminum, including a cylindrical outer surface 55”. Examiner notes that “support element 46 that preferably comprises an annular sleeve of rigid material, such as aluminum” is received over “elongated, rigid, preferably stainless steel shaft 30”, and therefore the combination of elements 46 and 48 are entirely capable of rotation about element 30. 
Examiner’s note: *The above statement in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Jensen is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 4 and 14, Jensen discloses wherein the noncircular dampening member comprises a lobed shaped member having an outer surface with at least one flat portion and at least one lobe portion (See at least Figure 5, considered multiple element 53).  
Regarding claims 5 and 15, Jensen discloses wherein the noncircular dampening member comprises a three-lobed shaped member having an outer surface with three flat portions and three lobe portions (See at least Figure 5, considered multiple element 53. Examiner notes that element 48 includes at least three “lobes”).  
Regarding claims 6 and 16, Jensen discloses wherein the inner member comprises a diameter and a reduced diameter portion (Examiner notes that “a diameter and a reduced diameter portion” of element 30 are explicitly illustrated in Figure 4), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion; and wherein the noncircular dampening member is configured to rotate about the reduced diameter portion (Examiner notes that element 46 is entirely capable of rotation about element 30).
Regarding claims 7 and 17, Jensen discloses wherein the inner member comprises a diameter and a reduced diameter portion (Examiner notes that “a diameter and a reduced diameter portion” of element 30 are explicitly illustrated in Figure 4), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion (See Figures 1-4).  
Regarding claims 8 and 18, Jensen discloses wherein: the noncircular dampening member comprises a three-lobed shaped member having an outer surface with three flat portions and three lobe portions (See at least Figure 5, considered multiple element 53. Examiner notes that element 48 includes at least three “lobes”); and the inner member comprises a diameter and a reduced diameter portion (Examiner notes that “a diameter and a reduced diameter portion” of element 30 are explicitly illustrated in Figure 4), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion (See Figures 1-4).  
Regarding claim 10, Jensen discloses wherein the hold open rod is attached to an aircraft.  


Claims 1-2, 4, 6-7, 9, 11-12, 14, 16-17, and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Kupfer (US 6,081,965).
Regarding claims 1 and 11, Kupfer discloses a hold open rod comprising: an inner member (Figures 1-2, considered elements 3 and 12); an outer member (Figures 1-2, element 2) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 2 and 6, element 29) arranged on the inner member and also within the outer member, the noncircular dampening member comprising an inner surface that forms a cylindrical aperture that extends through the noncircular dampening member (See at least Figures 2 and 6), the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member (See column 4, lines 11-24), [wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member]*.
Examiner’s note: *The above statement in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Kupfer is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 2 and 12, Kupfer discloses a locking mechanism (Figures 1-4, considered combination of at least elements 16 and 20) configured to selectively lock the inner member and the outer member with respect to each other, wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (Examiner notes that “the inner member and the noncircular dampening member” are functionally required “to move and/or vibrate within the outer member”, and therefore “a space between the noncircular dampening member and the outer member” is necessarily present since the noncircular dampening member and the outer member are separate and distinct structural components (i.e. they do not each reside in the same physical “space”, and therefore a “space” between the elements is necessarily required)). 
Regarding claims 4 and 14, Kupfer discloses wherein the noncircular dampening member comprises a lobed shaped member having an outer surface with at least one flat portion and at least one lobe portion (See Figure 5, element 29 includes at least two “lobes”. Examiner additionally notes that at least a portion of the outer surface of element 29 considered to be “flat”).  
Regarding claims 6 and 16, Kupfer discloses wherein the inner member comprises a diameter (Figure 2, considered “diameter” of element 12) and a reduced diameter portion (Figure 2, considered diameter of element 3), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion, and wherein the noncircular dampening member is configured to rotate about the inner member. Examiner notes that element 29 of Kupfer is entirely capable of rotating about element 3.
Regarding claims 7 and 17, Kupfer discloses wherein the inner member comprises a diameter (Figure 2, considered “diameter” of element 12) and a reduced diameter portion (Figure 2, considered diameter of element 3), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion.
Regarding claims 9 and 19, Kupfer discloses comprising a fastener for attaching the hold open rod to a door or hatch (Figure 2, element 13) wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (Examiner notes that “the inner member and the noncircular dampening member” are functionally required “to move and/or vibrate within the outer member”, and therefore “a space between the noncircular dampening member and the outer member” is necessarily present since they are separate and distinct structural components (i.e. they do not each reside in the same physical “space”, and therefore a “space” between the elements is necessarily required)). 
Regarding claim 20, Kupfer discloses a hold open rod comprising: an inner member (Figures 1-2, considered elements 3 and 12); an outer member (Figures 1-2, element 2) configured to have the inner member slide in and out of the outer member; and a first noncircular dampening member (Figures 2 and 6, multiple element 29s are illustrated) arranged on the inner member, the first noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member a second noncircular dampening member (Figures 2 and 6, multiple element 29s are illustrated) arranged in the outer member, the second noncircular dampening member being configured to dampen a movement of at least one of the following: the inner member and the outer member.




Claims 1, 3, 11, and 13 are rejected under 35 U.S.C. 102a1 as being anticipated by Serkh et al. (US 6,612,408) (hereinafter Serkh).
Regarding claims 1 and 11, Serkh discloses a hold open rod comprising: an inner member (Figures 1-2, considered at least element 208); an outer member (Figures 1-2, considered at least element 201) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 4-5, element 209) arranged on the inner member and also within the outer member, the noncircular dampening member comprising an inner surface that forms a cylindrical aperture that extends through the noncircular dampening member (See Figure 1), the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member,[wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member]*.
Examiner’s note: *The above statement in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Serkh is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 3 and 13, Serkh discloses wherein the noncircular dampening member comprises a polygonal shaped member (See at least Figure 4, surface of elements 251 are a closed plane figure bounded by straight lines, and therefore element 209 is considered to satisfy the limitation “comprises a polygonal shaped member”) wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member. Examiner notes that, due to the shape of element 209, numerous “spaces” are present between element 209 and element 201, and the inner member and the noncircular dampening member are entirely capable of moving and/or vibrating within the outer member.  


Claims 1-2, 4-12, and 14-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Young (US 5,535,861) (hereinafter Young).
Regarding claims 1 and 11, Young discloses a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25, “the under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange, at some cost to the integrity of the part. The desired flexibility can be varied by varying the thickness of flange 23, the depth and width of notches 34, and the hardness of the elastomer.”) arranged on the inner member and also within the outer member, the noncircular dampening member comprising an inner surface that forms a cylindrical aperture that extends through the noncircular dampening member (See Figures 1 and 2a-2d, area of element 24), the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, [wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member]* (Examiner notes that multiple element 22 are not fixed, and are entirely capable of rotation).
Examiner’s note: *The above statement in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Young is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 2, and 12, Young discloses a locking mechanism configured to selectively lock the inner member and the outer member with respect to each other (See at least embodiment illustrated in Figure 4, See column 4, lines 5-58), wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (See column 3, lines 13-25, “the under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange). Examiner notes that “notches 34” represent “a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member”.  
Regarding claims 4, and 14, Young discloses wherein the noncircular dampening member comprises a lobed shaped member (See Figure 2b, at least three “lobes” are illustrated) having an outer surface with at least one flat portion and at least one lobe portion (See Figures 1 and 2a-2d, element 22 includes at least 3 lobes and numerous “flat portions”).  
Regarding claims 5, and 15, Young discloses wherein the noncircular dampening member comprises a three-lobed shaped member having an outer surface with three flat portions and three lobe portions (See Figures 1 and 2a-2d, element 22 includes at least 3 lobes and numerous “flat portions”).
Regarding claims 6, and 16, Young discloses wherein the inner member comprises a diameter (Figure 1, area of element 27) and a reduced diameter portion (Figure 1, area in which multiple element 22s are located), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion; and wherein the noncircular dampening member is configured to rotate about the reduced diameter portion  (Examiner notes that multiple element 22 are not fixed, and is entirely capable of rotation).  
Regarding claims 7, and 17, Young discloses wherein the inner member comprises a diameter (Figure 1, area of element 27) and a reduced diameter portion (Figure 1, area in which multiple element 22s are located), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion.  
Regarding claims 8 and 18, Young discloses wherein: the noncircular dampening member comprises a three-lobed shaped member having an outer surface with three flat portions and three lobe portions (See Figures 1 and 2a-2d, element 22 includes at least 3 lobes and numerous “flat portions”); and the inner member comprises a diameter (Figure 1, area of element 27) and a reduced diameter portion (Figure 1, area in which multiple element 22s are located), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion.
Regarding claims 9 and 19, Young discloses comprising a fastener for attaching the hold open rod to a door or hatch (Figure 1, element 15) wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (See column 3, lines 13-25, “the under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange). Examiner notes that “notches 34” represent “a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member”.  
Regarding claim 10, Young discloses wherein the hold open rod is attached to an aircraft (See Figure 3, column 3, lines 53-67).  
Regarding claim 20, Young discloses a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25, “he under surface of the flange 23 has elastomer removed as indicated by notches 34. This facilitates the flexing of flanges 23 away from backing plates 26 significantly reducing the force exerted against the inner surface of cylinder 12. While these notches are shown extending only partially through the flange 23, for greater flexibility (and ease of manufacture) notches 34 may extend completely through the flange, at some cost to the integrity of the part. The desired flexibility can be varied by varying the thickness of flange 23, the depth and width of notches 34, and the hardness of the elastomer.”) arranged on the inner member, the first noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, a second noncircular (Figure 1 illustrates multiple element 22) dampening member arranged in the outer member, the second noncircular dampening member being configured to dampen a movement of at least one of the following: the inner member and the outer member.


Claims 1-3, 6-9, 11-13, and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Wesner (US 1,794,265).
Regarding claims 1 and 11, Wesner discloses a hold open rod comprising: an inner member (Figures 1-3, considered at least elements 12 and 13); an outer member (Figures 1-3, element 5) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1-3, element 18) arranged on the inner member and also within the outer member, the noncircular dampening member comprising an inner surface that forms a cylindrical aperture that extends through the noncircular dampening member (See Figure 2), the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member,[wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member]* (See at least Page 1, lines 95-100, “actuating member 18 is threaded for longitudinal movement on the shank 13”).
Examiner’s note: *The above statement in brackets are examples of an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Wesner is entirely capable of the intended use statement. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham 2 USPQ2d 1647 (1987).

Regarding claims 2 and 12, Wesner discloses a locking mechanism (Figures 1-3, considered elements 13, 16, 17, 18) configured to selectively lock the inner member and the outer member with respect to each other wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (See Page 2, lines 9-37). 
Regarding claims 3 and 13, Wesner discloses wherein the noncircular dampening member comprises a polygonal shaped member (See at least Figures 2-3,  element 18 is considered to satisfy the limitation “comprises a polygonal shaped member”) wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member. Examiner notes that numerous “spaces” are present between element 18 and element 5, and the inner member and the noncircular dampening member are entirely capable of moving and/or vibrating within the outer member.  
Regarding claims 6 and 16, Wesner discloses wherein the inner member comprises a diameter (See Figures 2-3, considered area of element 12) and a reduced diameter portion (Figure 3, area of element 13), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion; and wherein the noncircular dampening member is configured to rotate about the reduced diameter portion
Regarding claims 7 and 17, Wesner discloses wherein the inner member comprises a diameter (See Figures 2-3, considered area of element 12) and a reduced diameter portion (Figure 3, area of element 13), the reduced diameter portion having a diameter smaller than the diameter, and the noncircular dampening member is arranged on the reduced diameter portion.  
Regarding claims 9 and 19, Wesner discloses a fastener (Figure 1, element 7 or 21) for attaching the hold open rod to a door or hatch, wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (See Page 2, lines 9-37). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over
Jensen et al. (US 6,247,687) (hereinafter Jensen)
Regarding claims 3 and 13, Jensen discloses wherein the inner member, the outer member, and the noncircular dampening member are configured such that there is a space between the noncircular dampening member and the outer member to allow the inner member and the noncircular dampening member to move and/or vibrate within the outer member (See Figures 1-5, numerous “spaces” are necessarily present between element 48 and element 24), and the inner member and the noncircular dampening member are entirely capable of moving and/or vibrating within the outer member. Additionally, although Examiner believes that the noncircular dampening member of Jensen can be considered to be a “polygon” in the same manner as Applicants noncircular dampening member, If Applicant disagrees, Examiner notes that, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the noncircular dampening member of Jensen such that it comprises “a polygonal shaped member”, since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)), and a “polygon” is considered to be an identified, predictable solution with a reasonable expectation of results for the shape of the noncircular dampening member of Jensen, and since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Examiner further notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the noncircular dampening member of Jensen such that it comprises “a polygonal shaped member”, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kupfer (US 6,081,965) in view of Young (US 5,535,861) (hereinafter Young).
Regarding claim 10, Kupfer does not explicitly disclose wherein the hold open rod is attached to an aircraft.  Young, however, teaches that it is known in the art to configure a hold open rod comprising: an inner member (Figure 1, considered at least element 20); an outer member (Figure 1, considered at least element 12) configured to have the inner member slide in and out of the outer member; and a noncircular dampening member (Figures 1 and 2d, element 22, See column 3, lines 13-25,) arranged on the inner member and also within the outer member, the noncircular dampening member being configured to dampen movement of at least one of the following: the inner member and the outer member, and wherein the hold open rod is attached to an aircraft (See Figure 3, column 3, lines 53-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the hold open rod of Kupfer such that it is attached to an aircraft, since it is known in the art to use hold open rods for various purposes on aircraft (i.e. an aircraft engine cowling, as taught by Young), and the hold open rod of Kupfer would function as intended when used in this manner. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143 
Response to Arguments
Applicant's arguments filed 8/11/2022 have been fully considered but they are not persuasive.
Regarding the argument “Applicant asserts that the above-noted teaching in KUPFER relating to “buffer elements 29” indicates no ability to rotate”. Examiner disagrees, and notes that elements 3 and 29 are not rigidly connected and have the ability to move relative to each other, including in a rotational manner. Examiner additionally notes that the phrase “wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member” is considered to be an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by Kupfer is entirely capable of the intended use statement.
Regarding the argument “Applicant asserts that the above-noted teaching in SERKH relating to the “First wedge member 209” indicates no ability to rotate”.
Examiner disagrees, and notes that elements 208 and 209 are not rigidly connected and have the ability to move relative to each other, including in a rotational manner. Examiner additionally notes that the phrase “wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member” is considered to be an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by SERKH is entirely capable of the intended use statement.
Regarding the argument “Applicant asserts that the above-noted teaching in YOUNG relating to the “elastomer of flange 23” indicates no ability to rotate”. Examiner disagrees, and notes that elements 20 and 22 are not rigidly connected and have the ability to move relative to each other, including in a rotational manner. Examiner additionally notes that the phrase “wherein the inner surface that forms the cylindrical aperture is sized such that the noncircular dampening member is configured to rotate about the inner member” is considered to be an intended use statement that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to the structure of “a hold open rod”, the prior art must only be capable of meeting the structural recitation in order to be applicable, and in this case, the examiner maintains that the hold open rod disclosed by YOUNG is entirely capable of the intended use statement.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634